          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 1 of 24



 1   SIEGMUND F. FUCHS
     Senior Trial Attorney, Torts Branch
 2   D.C. Bar No. 986828
     U.S. Department of Justice
 3   Ben Franklin Station, P.O. Box 7146
     Washington, D.C. 20044-7146
 4   Telephone: (202) 616-4322
     Email: siegmund.f.fuchs@usdoj.gov
 5
     Attorney for Defendants
 6
                                UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
     GHASSAN HOUBOUS BOUARI,            )
 9                                      ) Case No: 2:18-cv-00219-JCM-BNW
                      Plaintiff,        )
10        v.                            )
                                        )
11   UNITED STATES OF AMERICA, FBI SA )            MOTION TO DISMISS
     CHARLES RO; FBI SA DENNIS LAO; FBI )
12   SA ELENA IATAROLA,                 )
                                        )
13                    Defendants.       )
14          Defendants Charles Ro, Dennis Lao, and Elena Iatarola, move to dismiss this action

15   brought under Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403

16   U.S. 388 (1971), and 42 U.S.C. §§ 1983 and 1988, pursuant to Rule 12(b)(6) of the Federal

17   Rules of Civil Procedure. This Motion is based on the following Memorandum of Points and

18   Authorities.

19          Respectfully submitted this 2nd day of October 2020.

20                                                      JEFFREY BOSSERT CLARK
                                                        Acting Assistant Attorney General
21                                                      Civil Division
22                                                      C. SALVATORE D’ALESSIO, JR.
                                                        Acting Director
23                                                      Torts Branch, Civil Division
24                                                      ANDREA W. MCCARTHY
                                                        Senior Trial Counsel
25                                                      Torts Branch, Civil Division
26                                                      /s/ Siegmund F. Fuchs
                                                        SIEGMUND F. FUCHS
27                                                      Senior Trial Attorney
                                                        Torts Branch, Civil Division
28


                                                   1
           Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 2 of 24



 1                        MEMORANDUM OF POINTS OF AUTHORITIES
 2   I.     INTRODUCTION
 3          This suit arises out of a two-year money laundering investigation, culminating with a
 4   grand jury finding probable cause to indict Plaintiff on (1) one count of money laundering and
 5   aiding and abetting; and (2) one count of conspiracy to commit money laundering. Early in the
 6   criminal case, the United States dismissed Plaintiff, and he subsequently filed this lawsuit. As
 7   relevant here, he pleads four constitutional claims (Counts One, Two, Three, and Four) against
 8   the two federal agents who investigated him, Charles Ro and Dennis Lao, and their alleged
 9   supervisor, Elena Iatarola. This Court should dismiss all claims against them. First, all four
10   constitutional claims should be construed as claims brought under Bivens v. Six Unknown Named
11   Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and limited to claims for damages
12   against the individual defendants in their individual capacities. Second, special factors counsel
13   hesitation against creating a new constitutional damages action for wrongful prosecution-based
14   claims, as this Court has already held. See Friedman v. United States, No. 18-857, 2019 U.S.
15   Dist. LEXIS 2476, *17-20 (D. Nev. Jan. 7, 2019) (Mahan, J.). Third, the individual defendants
16   are entitled to qualified immunity because Plaintiff fails to sufficiently plead their personal
17   participation in a clearly established constitutional violation.
18   II.    BACKGROUND
19          Plaintiff Ghassan Houbous Bouari brings this suit arising out of his arrest and prosecution
20   for his alleged participation in a money-laundering scheme. Complaint (“Compl.”) ¶ 15. He filed
21   suit against the United States of America; two Special Agents for the Federal Bureau of
22   Investigation (FBI): Charles Ro and Dennis Lao; and FBI Supervisory Special Agent Elena
23   Iatarola. Id. ¶¶ 5-8. The individual defendants are sued in their individual and official capacities.
24   Id. ¶¶ 5-7. This motion deals only with the claims against the individual defendants.
25          According to the complaint, the FBI undertook a reverse sting operation first targeting
26   Plaintiff’s brother, Emile Bouari, for money laundering. Id. ¶ 15. As Plaintiff acknowledged in
27   the criminal case, the investigation eventually targeted over twenty individuals, with four
28   ultimately indicted. See Reply to Government’s Response to Motion to Dismiss, United States v.


                                                       2
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 3 of 24



 1   Bouari, No. 16-cr-32 (D. Nev.) (ECF 106, at 9:18-19). Plaintiff himself was a temporary resident
 2   alien, but as he also acknowledged in the criminal case, the investigation targeted U.S. citizens as
 3   well. Id. at 5:21-23. On February 3, 2016, Plaintiff was indicted for his alleged participation,
 4   along with his brother, his brother’s girlfriend (Kimberly Ann Milko), and his brother’s assistant
 5   (Mary Diane Green). Compl. ¶¶ 15, 23. Specifically, he was indicted on (1) one count for money
 6   laundering $60,000 on August 20, 2015, in Miami, Florida, and aiding and abetting (Count
 7   Twelve of the indictment); and (2) one count for conspiracy to commit money laundering, in the
 8   amount of $590,000, beginning in March 2014 and continuing to the date of the indictment
 9   (Count Thirteen of the indictment). Id. ¶ 15; see also Indictment, Bouari, No. 16-cr-32 (D. Nev.)
10   (ECF 1).
11          A warrant for his arrest issued on February 3, 3016, and he was arrested three days later.
12   Id. ¶¶ 28-29. He initially appeared on February 8, 2016, and this Court ordered him detained. Id.
13   ¶¶ 31-32. On August 9, 2017, based on the government’s own motion, this Court dismissed
14   Plaintiff from the criminal case, and he was released on August 18, 2017. Id. ¶ 41. On November
15   27, 2017, Plaintiff filed a motion for a certificate of innocence, which this Court denied, stating
16   that “[t]he government’s dismissal of an indictment is not tantamount to a finding of innocence
17   regarding the underlying charges.” Order, Bouari, No. 16-cr-32 (D. Nev.) (ECF 123).1
18          Based on his allegation that the charges against him “were false, malicious, and entirely
19   fabricated,” Compl. ¶ 16, Plaintiff alleges four constitutional claims against the individual
20   defendants: (1) Fourth Amendment malicious prosecution and Fifth Amendment fabrication of
21   evidence (Count One); (2) Fifth Amendment selective prosecution and due process (Count Two);
22   (3) Fourth Amendment unlawful search and seizure of property (Count Three); and (4) Fourth
23   Amendment unlawful seizure of person (Count Four). All four claims should be dismissed.
24

25

26   1
       Not all of these facts appear in the complaint, but it is well settled that Rule 201 of the Federal
27   Rules of Evidence permits a court to take judicial notice of undisputed matters of public record,
     including documents and records on file in federal court. See Harris v. Cty. of Orange, 682 F.3d
28   1126, 1132 (9th Cir. 2012); Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6
     (9th Cir. 2006); see also Fed. R. Evid. 201.

                                                       3
            Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 4 of 24



 1   III.    STANDARD OF REVIEW
 2           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
 3   accepted as true, to state a claim to relief that is plausible on its face.” Graham-Sult v. Clainos,
 4   756 F.3d 724, 748 (9th Cir. 2014) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). When
 5   ruling on a motion to dismiss, courts “take all of the factual allegations in the complaint as true,
 6   [they] are not bound to accept as true a legal conclusion couched as a factual allegation.” Id.
 7   (citation omitted). “Conclusory allegations and unreasonable inferences . . . are insufficient to
 8   defeat a motion to dismiss.” Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007). Finally, “[a]
 9   pleading that offers labels and conclusions or a formulaic recitation of the elements of a cause of
10   action will not do. Nor does a complaint suffice if it tenders naked assertion[s] devoid of further
11   factual enhancement.” Iqbal, 556 U.S. at 678 (internal quotations and citation omitted).
12   IV.     ARGUMENT
13   A. All constitutional claims should be construed as Bivens claims for damages against the
        individual defendants in their individual capacities only.
14
             Plaintiff brings his constitutional claims under Bivens v. Six Unknown Named Agents of
15
     Federal Bureau of Narcotics, 403 U.S. 388 (1971), and 42 U.S.C. §§ 1983 and 1988 against the
16
     individual defendants in their individual and official capacities and seeks money damages and
17
     declaratory and unspecified injunctive relief. Compl. ¶¶ 5-7, 21, 92. Section 1983 provides a
18
     remedy against ‘any person’ who, under color of state law, deprives another of rights protected
19
     by the Constitution.” Collins v. City of Harker Heights, Tex., 503 U.S. 115, 120 (1992)
20
     (emphasis added); see also 42 U.S.C. § 1983. Based on that statute’s plain language, the Ninth
21
     Circuit has stated in no uncertain terms: “Lest there be any continuing confusion, we take this
22
     opportunity to remind the Bar that by its very terms, § 1983 precludes liability in federal
23
     government actors.” Morse v. N. Coast Opportunities., Inc., 118 F.3d 1338, 1343 (9th Cir. 1997).
24
     The individual defendants here are alleged to have been at all times federal government actors
25
     acting under color of federal law. Compl. ¶¶ 5-7, 13. Section 1983 simply does not apply to
26
     them. And Section 1988 does not provide for a cause of action at all. See Moor v. Cty. of
27
     Alameda, 411 U.S. 693, 704 n.17 (1973). Thus, Counts One, Two, Three, and Four, to the extent
28


                                                       4
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 5 of 24



 1   they are brought under Sections 1983 and 1988, should be dismissed, and those claims should be
 2   construed as Bivens claims only.
 3          The Ninth Circuit has also clarified that a Bivens suit does not allow for declaratory and
 4   injunctive relief; nor does Bivens apply to federal actors in their official capacities. Ministerio
 5   Roca Solida v. McKelvey, 820 F.3d 1090, 1093-94 (9th Cir. 2016) (“The only remedy available
 6   in a Bivens action is an award for monetary damages from defendants in their individual
 7   capacities.”) (quoting and joining Higazy v. Templeton, 505 F.3d 161, 169 (2d Cir. 2007)); see
 8   also Consejo de Desarrollo Economico de Mexicali, A.C. v. United States, 482 F.3d 1157, 1173
 9   (9th Cir. 2007) (“[A] Bivens action can be maintained against a defendant in his or her individual
10   capacity only, and not in his or her official capacity.”) (citation omitted). Thus, Counts One,
11   Two, Three, and Four against the individual defendants in their official capacities should be
12   dismissed, and the claims for declaratory and unspecified injunctive relief should be stricken.2
13          In sum, all constitutional claims should be (1) construed as Bivens claims; (2) limited to
14   claims for damages; (3) against the individual defendants in their individual capacities only.
15   B. Special factors counsel hesitation against recognizing an implied cause of action for
        any claims arising out of Plaintiff’s detention pursuant to criminal process.
16
            Counts One, Two, Three, and Four all challenge alleged injuries arising out of Plaintiff’s
17
     detention pursuant to criminal process. That much is clear with the malicious and selective
18
     prosecution claims (Counts One and Two), which directly challenge the prosecution itself. The
19
     same can be said for the unlawful search and seizure claims (Counts Three and Four). Indeed,
20
     Plaintiff was at all times detained pursuant to process, not before. Compl. ¶¶ 23, 28 (alleging that
21
     Plaintiff was arrested pursuant to warrant following indictment). Thus, the malicious prosecution
22
     and unlawful seizure of person claims (Counts One and Four) collapse into a single tort for
23
     malicious prosecution. Wallace v. Kato, 549 U.S. 384, 389-90 (2007) (once there is detention
24

25   2
      It is unclear whether the complaint also seeks declaratory and injunctive relief against the
     United States. It seeks such relief only on the constitutional claims against the individual
26
     defendants. Compl. ¶¶ 21, 92C. But the individual defendants are sued in their individual and
27   official capacities, the latter of which are really claims against the United States. Balser v. DOJ,
     327 F.3d 903, 907 (9th Cir. 2003). To the extent the complaint does seek such relief against the
28   United States, Plaintiff does not assert a jurisdictional basis for doing so, as the United States
     argues in its motion to dismiss filed this same date. See U.S. Motion to Dismiss, at 19 (ECF 12).

                                                       5
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 6 of 24



 1   pursuant to process “any damages recoverable must be based on a malicious prosecution claim
 2   and on the wrongful use of judicial process rather than detention itself”) (citations omitted). As
 3   to the unlawful search and seizure of property claim (Count Three), as far as Defendants can tell,
 4   that alleged search and seizure also occurred incident to Plaintiff’s arrest following indictment.
 5   In sum, all four constitutional claims rise and fall on whether Plaintiff’s initial detention pursuant
 6   to criminal process was lawful. But that presents a new context for purposes of Bivens liability,
 7   and special factors counsel hesitation against implying a new damages remedy for such claims.
 8   In fact, this Court has already declined to extend Bivens to wrongful prosecution-based claims.
 9   See Friedman v. United States, No. 18-857, 2019 U.S. Dist. LEXIS 2476, *17-20 (D. Nev. Jan.
10   7, 2019) (Mahan, J.); see also Cantu v. Moody, 933 F.3d 414, 421-24 (5th Cir. 2019); Farah v.
11   Weyker, 926 F.3d 492, 497-503 (8th Cir. 2019); Karkalas v. Marks, No. 19-948, 2019 U.S. Dist.
12   LEXIS 127441, *15-37 (E.D. Pa. July 31, 2019); Lane v. Schade, No. 15-1568, 2018 U.S. Dist.
13   LEXIS 162855, *18-23 (D.N.J. Sept. 24, 2018) (all declining to extend Bivens to wrongful
14   prosecution-based claims). That same analysis warrants dismissal here.
15          In Bivens, the Court first recognized an implied cause of action for damages under the
16   Fourth Amendment against federal officials “who violated the prohibition against unreasonable
17   search and seizures.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1854 (2017). It did so only after finding
18   no “special factors counselling hesitation.” Bivens, 403 U.S. at 396. Despite multiple invitations
19   over the years, the Court has extended Bivens only twice, the most recent time more than three
20   decades ago. See Davis v. Passman, 442 U.S. 228 (1979); Carlson v. Green, 446 U.S. 14 (1980).
21   “These three cases – Bivens, Davis, and Carlson – represent the only instances in which the
22   Court has approved of an implied damages remedy under the Constitution itself.” Abbasi, 137 S.
23   Ct. at 1855. The Court indicated “it is possible that the analysis in the Court’s three Bivens cases
24   might have been different if they were decided today.” Id. at 1856. That is because “expanding
25   the Bivens remedy is now a ‘disfavored’ judicial activity.” Id. at 1857 (citation omitted). Indeed,
26   in the last 38 years, the Court has “consistently refused to extend Bivens liability to any new
27   context or new category of defendants.” Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 68 (2001).
28          In every Bivens case, “[t]he question is who should decide whether to provide for a


                                                       6
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 7 of 24



 1   damages remedy, Congress or the courts?” Abbasi, 137 S. Ct. at 1857. (internal quotations and
 2   citation omitted). “The answer most often will be Congress.” Id. That is because “the decision to
 3   recognize a damages remedy requires an assessment of its impact on governmental operations
 4   systemwide.” Id. at 1858. “In most instances, the Court’s precedents now instruct, the
 5   Legislature is in the better position to consider if the public interest would be served by imposing
 6   a new substantive legal liability.” Id. at 1857 (internal quotations and citation omitted). “As a
 7   result, the Court has urged caution before extending Bivens remedies into any new context.” Id.
 8   (internal quotations and citation omitted). Whenever special factors counsel any hesitation, “a
 9   Bivens remedy will not be available.” Id.
10          The Court has refined its special factors analysis into a three-part inquiry. Courts must
11   first determine whether the alleged Bivens claim presents a new context. “If the case is different
12   in a meaningful way from previous Bivens cases decided by this Court, then the context is new.”
13   Id. at 1859 (emphasis added). If the context is new, then “there is the question whether any
14   alternative, existing process for protecting the interest amounts to a convincing reason for the
15   Judicial Branch to refrain from providing a new and freestanding remedy in damages.” Wilkie v.
16   Robbins, 551 U.S. 537, 550 (2007); see also Abbasi, 137 S. Ct. at 1858 (an alternative process
17   “alone may limit the power of the Judiciary to infer a new Bivens cause of action”). Finally, in
18   the absence of an alternative process, “a Bivens remedy is a subject of judgment: ‘the federal
19   courts must make the kind of remedial determination that is appropriate for a common-law
20   tribunal, paying particular heed, however, to any special factors counselling hesitation before
21   authorizing a new kind of federal litigation.’” Id. (quoting Bush v. Lucas, 462 U.S. 367, 378
22   (1983)). In the end, “if there are sound reasons to think Congress might doubt the efficacy or
23   necessity of a damages remedy . . . the courts must refrain from creating the remedy in order to
24   respect the role of Congress in determining the nature and extent of federal-court jurisdiction
25   under Article III.” Abbasi, 137 S. Ct. at 1858 (emphasis added).
26          1.      Counts One, Two, Three, and Four raise a new Bivens context.
27          In determining whether a case presents a new context for Bivens purposes, the Supreme
28   Court emphasized in Abbasi that “a modest extension is still an extension,” even where the case


                                                       7
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 8 of 24



 1   has “significant parallels to one of the Court’s previous Bivens cases” and the differences are
 2   “perhaps small.” 137 S. Ct. at 1861, 1864, 1865. Defendants are unaware of any court extending
 3   Bivens to selective prosecution claims under the equal protection component of the due process
 4   clause. Thus, there is no question that Count Two raises a new Bivens context. Counts One,
 5   Three, and Four, which allege injuries arising out of Plaintiff’s detention pursuant to process,
 6   also raise a new context. Indeed, this Court already held in Friedman that similar claims for
 7   malicious prosecution and false imprisonment “do not fall within the three types of cases for
 8   which the Supreme Court has recognized a Bivens claim, [and thus,] the court must determine
 9   whether it should extend Bivens.” 2019 U.S. Dist. LEXIS 2476, at *19.
10          The Fifth and Eighth Circuits similarly held that claims alleging that an officer duped a
11   prosecutor and grand jury into believing that a plaintiff committed a crime – the same allegations
12   Plaintiff makes here – present a new Bivens context. Cantu, 933 F.3d at 423; Farah, 926 F.3d at
13   498-500. The Fifth Circuit reasoned that such claims “involve[] intellectual leaps that a textbook
14   forcible seizure never does,” and thus, are meaningfully different from Bivens. Cantu, 933 F.3d
15   at 423. The Eighth Circuit reached the same conclusion, finding that with wrongful prosecution-
16   based claims (1) the alleged misdeeds are different from Bivens; (2) the mechanism of injury
17   “bears little resemblance to the straightforward claims from Bivens;” and (3) extending Bivens
18   would pose a greater risk of interference with the other branches, including inquiry into decisions
19   made by federal investigators, prosecutors, and the grand jury. Farah, 926 F.3d at 498-99.
20   “Nothing so intrusive was required to prove the claims in Bivens.” Id. at 499. Both courts
21   conceded that some similarities with Bivens existed, “[b]ut treating all search-and-seizure cases
22   the same would contradict the Supreme Court’s direction that a context can be new even if it
23   involves the same constitutional right as an existing case.” Id.; Cantu, 933 F.3d at 423. Thus,
24   despite the extension being “modest,” this Court should find that wrongful prosecution-based
25   claims present a new Bivens context and that a special-factors analysis is required – just like it
26   did in Friedman. See also Karkalas, 2019 U.S. Dist. LEXIS 127441, at *25 (“[Plaintiff’s] claim
27   rests upon his belief someone gave false testimony in a sealed grand jury proceeding. He does
28   not show us a case extending Bivens in this context.”); Lane, 2018 U.S. Dist. LEXIS 162855, at


                                                       8
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 9 of 24



 1   *18-23 (such claims “do not resemble the claims the Court has previously approved.”).3
 2          2.      Special factors counsel hesitation against extending Bivens to claims
                    challenging one’s detention pursuant to criminal process.
 3
            Counts One, Two, Three, and Four all challenge conduct by Defendants in detaining and
 4
     searching Plaintiff pursuant to criminal process. But a number of safeguards already protect a
 5
     criminal defendant’s constitutional rights during the criminal process, including the grand-jury,
 6
     probable-cause hearings, bond hearings, dismissal motions, motions to return seized property,
 7
     jury trials, judgments of acquittal, direct appeals, habeas, and even compensatory schemes.
 8
     These ample protections “amoun[t] to a convincing reason for the Judicial Branch to refrain from
 9
     providing a new and freestanding remedy in damages.” Abbasi, 137 S. Ct. at 1858.
10
            The starting point is the grand jury. See U.S. Const. amend V, cl. 1. “[T]he whole theory
11
     of its function is that it belongs to no branch of the institutional Government, serving as a kind of
12
     buffer or referee between the Government and the people.” United States v. Williams, 504 U.S.
13
     36, 47 (1992) (citations omitted). It makes an independent finding of probable cause and protects
14
     “against unfounded criminal prosecutions.” United States v. Calandra, 414 U.S. 338, 343 (1974)
15
     (citation omitted); United States v. Mechanik, 475 U.S. 66, 74 (1986); United States v. Caruto,
16
     663 F.3d. 394, 398 (9th Cir. 2011); Fed. R. Crim. P. 6, 7. Post-indictment, the accused can also
17
     raise legal challenges to the prosecution. For example, Rule 12 affords relief from “selective or
18
     vindictive prosecution,” “an error in the grand-jury proceeding or preliminary hearing,” and the
19

20
     3
       In Brunoehler v. Tarwater, 743 F. App’x 740, 743-44 & n.4 (9th Cir. 2018), the panel majority
21   found that a Fourth Amendment false arrest claim pursuant to a warrant did not present a new
     Bivens context. As an unpublished decision, Brunoehler does not bind this court. See Ninth Cir.
22
     R. 36-3(a). The majority decision is also incorrect. As Judge Bea stated in dissent:
23           The Majority concludes that Brunoehler’s arrest was not meaningfully different
             than Bivens’s. The Majority is incorrect, because Bivens was subjected to a
24           warrantless arrest, and Brunoehler was arrested pursuant to a warrant which
             followed a Grand Jury indictment. The difference is crucial: the officers whom
25           Brunoehler now sues were operating under a different “legal mandate” than were
             the officers in Bivens, who executed a warrantless search without probable cause.
26
             As a result, per [Abbasi], the difference between our case and Bivens is
27           “meaningful.” Id.
     Id. at 751 (internal citations omitted). Subsequent decisions from the Fifth and Eighth Circuits as
28   well as from this Court demonstrate that the majority’s scant analysis in Brunoehler is flawed
     and should not be followed.

                                                       9
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 10 of 24



 1   use of evidence illegally obtained. Fed. R. Crim. P. 12; see also Mechanik, 475 U.S. at 75
 2   (“courts have consistently employed the remedy of dismissal of the indictment for deviations”
 3   from these rules) (O’Connor, J., concurring) (citation omitted). And Rule 41(g) provides a
 4   remedy for the “unlawful search and seizure of property.” Fed. R. Crim. P. 41(g).
 5          The Rules also enshrine the constitutional right to trial by jury, another protection against
 6   wrongful prosecution. See Fed. R. Crim. P. 23-31; United States v. Gaudin, 515 U.S. 506, 510–
 7   11 (1995) (jury trials are a necessary protection “against a spirit of oppression” and “great
 8   bulwark of [a citizen’s] civil and political liberties”) (citations omitted). They allow for mistrial
 9   if the defendant was substantially prejudiced during trial, see Fed. R. Crim. P. 23, acquittal at the
10   close of the government’s case or notwithstanding a guilty verdict, see Fed. R. Crim. P. 26.3,
11   additional post-verdict remedies, see Fed. R. Crim. P. 32-39, and even a new trial in the “interest
12   of justice.” See Fed. R. Crim. P. 33. Congress also provided appellate remedies to challenge an
13   unlawful detention. See Fed. R. App. P. 4(b), 9. These rules and procedures were formulated
14   “after prolonged, careful and scholarly research.” United States v. Virginia Erection Corp., 335
15   F.2d 868, 870 (4th Cir. 1964). Additionally, Congress created an alternative existing process for
16   challenging one’s detention through the Bail Reform Act. See 18 U.S.C. §§ 3141-51. That statute
17   carries a presumption against confinement and imposes detention only after “a full-blown
18   adversary hearing,” during which the defendant has the right to testify and present and cross-
19   examine witnesses. United States v. Salerno, 481 U.S. 739, 750 (1987); 18 U.S.C. § 3142(f). The
20   Bail Reform Act, like the Criminal Rules, was the product of careful Congressional deliberation.
21   The Supreme Court later upheld the Act as constitutional, noting its “extensive [procedural]
22   safeguards,” Congress’s “careful delineation of the circumstances under which detention will be
23   permitted,” and the Government’s many regulatory interests. See Salerno, 481 U.S. at 751-52.4
24

25   4
       Relatedly, the federal habeas statutes, 28 U.S.C. § 2241, et seq., establish post-conviction
     procedures for challenging one’s detention. Abbasi itself recognized habeas as a significant
26
     remedy, emphasizing that “when alternative methods of relief are available, a Bivens remedy
27   usually is not.” 137 S. Ct. at 1863 (citation omitted). Even before Abbasi, the Ninth Circuit
     deemed habeas a significant remedy in declining to extend Bivens to claims challenging one’s
28   removal in the immigration context notwithstanding allegations that the detention was the result
     of fabricated evidence. See Mirmehdi v. United States, 689 F.3d 975 (9th Cir. 2012).

                                                       10
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 11 of 24



 1          The Criminal Rules and the Bail Reform Act provide many avenues to challenge one’s
 2   detention pursuant to process. Congress also decided that compensation may be awarded under
 3   certain circumstances. First, the Hyde Amendment authorizes a court to award a defendant “a
 4   reasonable attorney’s fee and other litigation expenses” if the defendant is the “prevailing party”
 5   and “the position of the United States was vexatious, frivolous, or in bad faith.” Pub. L. No. 105-
 6   119, § 617, 111 Stat. 2440, 2519 (1997) (codified at 18 U.S.C. § 3006A, historical and statutory
 7   notes). The bill was specifically designed to provide a remedy for prosecutorial misconduct:
 8          What if Uncle Sam sues you, charges you with a criminal violation, even gets an
            indictment and proceeds, but they are wrong. They are not just wrong, they are
 9          willfully wrong, they are frivolously wrong. They keep information from you that
            the law says they must disclose. They hide information. They do not disclose
10          exculpatory information to which you are entitled. They suborn perjury.
11   143 Cong. Rec. H7786-04, H7791 (Sept. 24, 1997) (statement of Rep. Hyde). The bill sought to
12   strike “the proper balance” between “deter[ing] unjustifiable governmental conduct” but not
13   “inhibit[ing] the aggressive prosecution of justifiable cases.” Statement of Honorable Henry J.
14   Hyde before House Rules Committee on Amendment to H.R. 2267, 1997 WL 545756 (Sept. 5,
15   1997). As Chairman Hyde explained, the current law does not authorize personal liability and
16   instead “ma[kes] federal prosecutors immune from the tort of malicious prosecution.” Id. The
17   Hyde Amendment sought to preserve that balance by offering a limited attorney fee remedy for
18   wrongful prosecutions. Notably, it did not create personal liability on behalf of federal officers.
19          Second, Congress enacted the Unjust Conviction and Imprisonment statute to provide
20   compensation for those wrongfully convicted. See 28 U.S.C. § 2513. To seek compensation
21   under the Act, a party must present to the Court of Federal Claims a “certificate of innocence”
22   issued by the court that heard the facts leading to the wrongful conviction, and the Court of
23   Federal Claims may award up to $50,000 per year of incarceration or $100,000 per year in
24   capital cases. 28 U.S.C. § 2513(b)&(e).
25          Third, Congress enacted the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346(b) and
26   §§ 2671-2680, which permits a damages action against the United States for claims such as false
27   imprisonment, false arrest, malicious prosecution, and abuse of process where the conduct arises
28   out of “acts or omissions of investigative or law enforcement officers of the United States


                                                      11
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 12 of 24



 1   Government,” 28 U.S.C. § 2680(h), so long as that conduct was not “based upon the exercise or
 2   performance or the failure to exercise or perform a discretionary function,” 28 U.S.C. § 2680(a).
 3   This Court has recognized that “these torts fully encompass” activities that give rise to wrongful
 4   prosecution-based claims and thus, the FTCA is an additional remedial scheme counseling
 5   hesitation against implying a new, free-wielding constitutional damages action. Friedman, 2019
 6   U.S. Dist. LEXIS 2476, at *20; see also Cantu, 933 F.3d at 423.5
 7          In short, “[i]nherent in the judicial process are checks that serve to restrain prosecutorial
 8   abuse, and any abuse that does occur is subject to various self-remedying mechanisms of the
 9   adversarial process.” Gray v. Bell, 712 F.2d 490, 498 (D.C. Cir. 1983). And where the
10   government acts maliciously and the criminal defendant prevails or where the criminal defendant
11   proves his innocence, Congress provided for compensation, as well as other potential remedial
12   schemes. What Congress did not do is create a personal damages remedy against federal officers.
13   That reflects Congress’s careful balancing of the need for robust prosecutions against the harm of
14   wrongful convictions. It is the kind of Congressional judgment that warrants judicial deference
15   and forecloses creating an additional monetary remedy against individual federal officers
16   through judicial implication, particularly given that “expanding Bivens is now a ‘disfavored’
17   judicial activity.” Abbasi, 137 S. Ct. at 1857 (citation omitted).
18          Many of these safeguards came into play in Plaintiff’s criminal case. A grand jury found
19   probable cause, a hearing was held where he challenged his detention, he successfully sought
20   dismissal of the indictment, and he sought a certificate of innocence. That he might not have
21   received all the relief he wanted is of no moment. As the Supreme Court stated:
22          The question is not what remedy the court should provide for a wrong that would
            otherwise go unredressed. It is whether an elaborate remedial system that has
23          been constructed step by step, with careful attention to conflicting policy
            considerations, should be augmented by the creation of a new judicial remedy for
24          the constitutional violation at issue. That question obviously cannot be answered
25          simply by noting that existing remedies do not provide complete relief for the

26   5
       While the FTCA alone might be insufficient to counsel hesitation against extending Bivens,
27   see, Carlson, 446 U.S. at 19-23, it certainly is an alternative remedial scheme this Court may
     consider in conjunction with other alternative remedies available to Plaintiff. See Hernandez v.
28   Mesa, 140 S. Ct. 735, 748 n.9 (2020) (rejecting the argument that through the FTCA Congress
     “intended for a robust enforcement of Bivens remedies”).

                                                      12
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 13 of 24



 1          plaintiff. The policy judgment should be informed by a thorough understanding of
            the existing regulatory structure and the respective costs and benefits that would
 2          result from the addition of another remedy.
 3   Bush, 462 U.S. at 388; see also Liff v. OIG DOL, 881 F.3d 912, 921 (D.C. Cir. 2018) (“The
 4   question is whether alternative remedies exist, not whether they cover the full breadth of harm
 5   that a would-be Bivens plaintiff alleges. Even if gaps remain . . . Congress’s activity in this area
 6   counsels against a judicially created Bivens remedy.”); W. Radio Servs. Co. v. U.S. Forest Serv.,
 7   578 F.3d 1116, 1120 (9th Cir. 2009) (courts should defer to statutory scheme even where scheme
 8   fails to provide “significant relief,” so long as Congress’s decision was not inadvertent).
 9          This is why the Eighth Circuit recently declined to extend Bivens to claims alleging that
10   officers duped a prosecutor and grand jury into believing that the plaintiffs committed a crime.
11   Farah, 926 F.3d at 498. There, the plaintiffs brought a Bivens suit alleging that officers violated
12   their rights by lying, manipulating witnesses, and falsifying evidence, all to initiate a wrongful
13   prosecution – the same allegations Plaintiff makes here. Id. at 496-97. The court identified two
14   special factors counseling hesitation. First, implying a cause of action would risk “burdening and
15   interfering with the executive branch’s investigative and prosecutorial functions,” as well as
16   grand jury proceedings. Id. at 500; see also United States v. Sells Eng’g, Inc., 463 U.S. 418, 424
17   (1983) (“[T]he proper functioning of our grand jury system depends upon the secrecy of grand
18   jury proceedings.”).6 Second, Congress already addressed these sorts of injuries though the Hyde
19   Amendment, the habeas statute, and the Unjust Conviction and Imprisonment statute. Id. at 501-
20   02. The court recognized that costs and benefits exist to implying a right of action for claims
21   challenging one’s detention pursuant to process, but “it is not our place to weigh these competing
22   policy concerns. Rather, having identified sound reasons to think Congress might doubt the
23   efficacy or necessity of a damages remedy, we must refrain from creating one ourselves.” Id. at
24   502 (quoting Abbasi, 137 S. Ct. at 1858) (internal quotations omitted).7
25
     6
      Grand jury proceedings are so sacrosanct that witnesses, including law enforcement officers,
26   are absolutely immune from civil liability for their grand jury testimony, even if they knowingly
     provide false testimony. See Rehberg v. Paulk, 566 U.S. 356, 367-70 (2012).
27
     7
       See also Cantu, 933 F.3d at 423-24 (declining to extend Bivens to evidence fabrication claim,
28   finding that plaintiff had other avenues of relief and Congressional inaction in this area counsels
     hesitation); Vennes v. An Unknown Number of Unidentified Agents of U.S., 26 F.3d 1448, 1452-

                                                      13
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 14 of 24



 1          This Court’s Friedman decision and the growing trend not to extend Bivens to wrongful
 2   prosecution-based claims are all consistent with a long line of Supreme Court cases refusing to
 3   question the reasons for initiating a prosecution. For example, in United States v. Armstrong, 517
 4   U.S. 456 (1996), the Court addressed the standard for discovery in selective-prosecution cases.
 5   In finding that criminal defendants are not entitled to selective-prosecution discovery as a matter
 6   of course, the Court emphasized that “[a] selective-prosecution claim asks a court to exercise
 7   judicial power over a ‘special province’ of the Executive.” Id. at 464 (citation omitted). “The
 8   Attorney General and United States Attorneys retain ‘broad discretion’ to enforce the Nation’s
 9   criminal laws.” Id. (citation omitted). Thus, a “presumption of regularity” applies to all
10   prosecutorial decisions, and so long as probable cause exists, “what charge to file or bring before
11   a grand jury, generally rests entirely in [that] discretion.” Id. (citation omitted); see also Hartman
12   v. Moore, 547 U.S. 250, 263 (2006) (“[T]his presumption . . . is one we do not lightly discard,
13   given our position that judicial intrusion into executive discretion of such high order should be
14   minimal.”); Wayte v. United States, 470 U.S. 598, 607 (1985) (“[T]he decision to prosecute is
15   particularly ill-suited to judicial review.”). To hold otherwise “threatens to chill law enforcement
16   by subjecting the prosecutor’s motives and decisionmaking to outside inquiry, and may
17   undermine prosecutorial effectiveness by revealing the Government’s enforcement policy.” Id.
18   (citation omitted); see also Vennes, 26 F.3d at 1452 (stating that extending Bivens to wrongful
19   prosecution-based claims “would have a chilling effect on law enforcement officers and would
20   flood the federal courts with constitutional damage claims by the many criminal defendants who
21   leave the criminal process convinced that they have been prosecuted and convicted unfairly”).
22          As a final matter, extending Bivens to wrongful prosecution-based claims should be
23   especially disfavored given how easy it is to allege such motive-based claims. The Supreme
24

25   53 (8th Cir. 1994) (declining to extend Bivens to police misconduct claim, finding that plaintiff
     should have litigated his claims “in the most timely and relevant proceeding, his criminal trial,”
26
     which is the “process best suited to determining whether the agents in fact violated his due
27   process rights”); Karkalas, 2019 U.S. Dist. LEXIS 127441, at *29 (noting that “Congress
     nevertheless created a remedial structure” through the Hyde Amendment and Unjust Conviction
28   law to remedy against wrongful prosecutions and “we should not upset the structure by implying
     a Bivens action here”).

                                                      14
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 15 of 24



 1   Court has consistently resisted efforts to embroil the Judiciary in lawsuits over the subjective
 2   motive of Executive officials in carrying out their official duties. See Ashcroft v. al-Kidd, 563
 3   U.S. 731, 737 (2011) (“[W]e have almost uniformly rejected invitations to probe subjective
 4   intent.”); Wood v. Moss, 572 U.S. 744, 763-64 (2014) (declining to infer department-wide
 5   subjective intent based on allegations of misconduct by a few). That is because “an official’s
 6   state of mind is easy to allege and hard to disprove.” Crawford-El v. Britton, 523 U.S. 574, 584-
 7   85 (1998) (internal quotations omitted); Dietrich v. John Ascuaga’s Nugget, 548 F.3d 892, 901
 8   (9th Cir. 2008) (“There is almost always a weak inference of retaliation whenever a plaintiff and
 9   a defendant have had previous negative interactions.”). In Wilkie, the Court recognized as a
10   special factor the threat that expanding Bivens to a new context might “invite an onslaught of
11   Bivens actions.” 551 U.S. at 562. That concern is apparent here, especially with respect to the
12   selective-prosecution claim, which rests on a single statement made during the course of a multi-
13   year investigation. Compl. ¶ 56. If one off-the-cuff statement (by an informant) is sufficient to
14   allege a selective prosecution claim as Plaintiff here seems to suggest, officers would find
15   themselves embroiled in civil litigation throughout the country. And when a new proposed
16   remedy runs the risk of opening the floodgates, the unusual risk of “burden and demand” on
17   federal officials is heightened and hesitation against extending Bivens is warranted. Abbasi, 137
18   S. Ct. at 1860.
19          For all these reasons, this Court should decline the invitation to extend Bivens to claims
20   challenging injuries arising out of one’s detention pursuant to criminal process – just like it did in
21   in Friedman – and dismiss Counts One, Two, Three, and Four, with prejudice.
22   C. Defendants Ro, Lao, and Iatarola are entitled to qualified immunity in their individual
        capacities because the complaint fails to sufficiently allege their personal participation
23      in a clearly established constitutional violation.
24          Even if this Court decides to extend Bivens, Plaintiff’s constitutional claims are subject to

25   dismissal based on qualified immunity. “[Q]ualified immunity protects government officials

26   from liability for civil damages insofar as their conduct does not violate clearly established

27   statutory or constitutional rights of which a reasonable person would have known.” Pearson v.

28   Callahan, 555 U.S. 223, 231 (2009) (internal quotations and citation omitted). This protection is


                                                      15
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 16 of 24



 1   “ample.” Malley v. Briggs, 475 U.S. 335, 341 (1986). It shields “all but the plainly incompetent
 2   or those who knowingly violate the law,” id., and applies “regardless of whether the government
 3   official’s error is a mistake of law, a mistake of fact, or a mistake based on mixed questions of
 4   law and fact.” Pearson, 555 U.S. at 231 (internal quotations omitted). In addressing qualified
 5   immunity, courts answer two questions: first, whether the facts alleged show that the defendant
 6   violated a constitutional right, and second, whether that right was clearly established at the time.
 7   Cmty. House, Inc. v. City of Boise, 623 F.3d 945, 967 (9th Cir. 2010). Courts can decide which
 8   question to answer first. Pearson, 555 U.S. at 236. If the facts alleged do not show conduct that
 9   violated a constitutional right or if that right was not clearly established at the time of the events
10   alleged, the defendant is immune from suit. Id. at 243-45. This is a “demanding standard.”
11   District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018). Finally, in Bivens suits, there is no
12   such thing as “vicarious liability.” Iqbal, 556 U.S. at 676. Thus, absent factual allegations
13   plausibly suggesting each defendant’s direct involvement in a constitutional violation, that
14   defendant must be dismissed from the suit. Id.
15       1.    The complaint fails to allege Defendant Iatarola’s personal participation.

16            The complaint contains no specific allegation against Defendant Iatarola at all. Other than

17   listing her title as a supervisory special agent, Comp. ¶ 7, the complaint lumps her together with

18   the other two individual defendants only in reciting the elements of the various claims and baldly

19   stating that a constitutional violation occurred. See id. ¶ 70 (“The actions of Defendants Lao, Ro,

20   Iatarola, Does and Roes violated [Plaintiff’s] clearly established right to be free from malicious

21   prosecution and the fabrication of evidence under the Fourth and Fifth Amendments.”); see also

22   id. ¶¶ 73, 76-79, 81, 84-85, 87-88, 90-91. Legal conclusions couched as factual allegations do

23   not suffice. Iqbal, 556 U.S. at 678. As the Ninth Circuit has explained, “to be entitled to the

24   presumption of truth, allegations in a complaint . . . may not simply recite the elements of a cause

25   of action, but must contain sufficient allegations of underlying facts to give fair notice and to

26   enable the opposing party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th

27   Cir. 2011). Further, the Ninth Circuit requires courts to “analyze the acts of each individual

28   defendant in its qualified immunity analysis.” Cunningham v. Gates, 229 F.3d 1271, 1289 (9th



                                                       16
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 17 of 24



 1   Cir. 2000). When it comes to Defendant Iatarola, the complaint does not even try to make out a
 2   case against her, other than to allege that she was a supervisor. The Supreme Court, the Ninth
 3   Circuit, and this Court have all made clear that suing a supervisor based solely on one’s status as
 4   a supervisor cannot survive a motion to dismiss. Iqbal, 556 U.S. at 677 (“Absent vicarious
 5   liability, each Government official, his or her title notwithstanding, is only liable for his or her
 6   own misconduct.”) (emphasis added); Chavez v. United States, 683 F.3d 1102, 1110-11 (9th Cir.
 7   2012) (rejecting attempt to tie supervisory defendants to alleged injuries by simply citing their
 8   titles without explaining how each defendant was aware of alleged misconduct); Lyons v. State,
 9   No. 10-707, 2014 U.S. Dist. LEXIS 127390, *9 (D. Nev. Sept. 11, 2014) (Mahan, J.) (allegation
10   that defendant was in supervisory role when plaintiff was injured is insufficient withstand motion
11   to dismiss). Having failed to allege her personal participation in any misconduct whatsoever,
12   Defendant Iatarola is entitled to qualified immunity on all claims brought against her.
13       2.    This Court should dismiss Counts One and Four for failing to allege a clearly
               established constitutional violation.8
14
              To state a federal malicious prosecution claim, a plaintiff must plead facts sufficient to
15
     plausible show “that the defendants prosecuted [him] with malice and without probable cause,
16
     and that they did so for the purpose of denying [him] equal protection or another specific
17
     constitutional right.” Awabdy v. City of Adelanto, 368 F.3d 1062, 1066 (9th Cir. 2004) (citation
18
     omitted). Where the initiation of prosecution causes one to be detained, the Fourth Amendment
19
     is implicated. See Manuel v City of Joliet, 137 S. Ct. 911, 914-15 (2017). The Supreme Court
20
     recently summarized the probable cause standard:
21
              To determine whether an officer had probable cause for an arrest, we examine the
22            events leading up to the arrest, and then decide whether these historical facts,
              viewed from the standpoint of an objectively reasonable police officer, amount to
23            probable cause. Because probable cause deals with probabilities and depends on
              the totality of the circumstances, it is a fluid concept that is not readily, or even
24            usefully, reduced to a neat set of legal rules. It requires only a probability or
25            substantial chance of criminal activity, not an actual showing of such activity.
              Probable cause is not a high bar.
26

27
     8
      As explained previously, Counts One and Four both challenge Plaintiff’s detention pursuant to
28   criminal process and thus, they collapse into a single tort for malicious prosecution. See supra at
     5; see also Wallace, 549 U.S. at 389-90.

                                                       17
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 18 of 24



 1   Wesby, 138 S. Ct. at 586 (internal quotations and citations omitted); see also West v. City of
 2   Mesa, 708 F. App’x 288, 293 (9th Cir. 2017) (probable cause requires only a “fair probability”
 3   that a crime has occurred). Even where probable cause is found to be lacking, an officer is still
 4   entitled to qualified immunity under the second prong of the analysis if he or she “reasonably but
 5   mistakenly conclude[d] that probable cause [wa]s present.” Id. at 591 (citation omitted). Finally,
 6   “the mere fact a prosecution was unsuccessful does not mean it was not supported by probable
 7   cause.” Freeman v. City of Santa Ana, 68 F.3d 1180, 1189 (9th Cir. 1995).
 8          In the companion motion to dismiss filed this same date, the United States argued that
 9   based on the facts alleged (1) the grand jury’s indictment created a presumption of probable
10   cause that Plaintiff failed to rebut; and (2) probable cause existed to charge Plaintiff. See U.S.
11   Motion to Dismiss, at 16-19 (ECF 12). The individual defendants incorporate those arguments
12   herein, as they are sufficient to dispose of Counts One and Four as well. See West, 708 F. App’x
13   at 293 (“The existence of probable cause to prosecute is a complete defense to . . . federal claims
14   of malicious prosecution.”) (citation omitted); see also Awabdy, 368 F.3d at 1066 (incorporating
15   state common law elements for malicious prosecution into federal claim). Further, to overcome
16   the qualified-immunity defense, Plaintiff must not only allege facts sufficient to plausibly show
17   that probable cause was lacking under prong one of the qualified-immunity analysis, he must
18   also allege facts sufficient to plausibly show that every reasonable officer would have found no
19   probable cause on the facts alleged under prong two of the analysis. Wesby, 138 S. Ct. at 589.
20   The complaint here does not even come close to making the necessary showing.9
21          Having failed to allege a constitutional violation, let alone a clearly established one,
22   Defendants Ro, Lao, and Iatarola are entitled to qualified immunity on Counts One and Four.
23

24

25
     9
       Count One also purports to allege an evidence fabrication claim. Compl. ¶ 70. But as explained
26
     in the motion to dismiss filed by the United States, notwithstanding the allegations of evidence
27   fabrication, the facts to which Plaintiff did admit in the criminal case were more than sufficient
     to show that a reasonable officer could have believed that probable cause existed. See U.S.
28   Motion to Dismiss, at 17-18 (ECF 12). The individual defendants incorporate those arguments
     herein and that is sufficient to defeat the evidence fabrication portion of Count One as well.

                                                      18
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 19 of 24



 1        3.    This Court should dismiss Count Two for failing to allege a clearly established
                constitutional violation.
 2
               Although not entirely clear, Count Two purports to allege a selective enforcement and
 3
     prosecution claim in violation of the equal protection clause.10 “The first step in equal protection
 4
     analysis is to identify the [defendants’] classification of groups.” Freeman, 68 F.3d at 1187
 5
     (citation omitted). “The next step . . . [is] to determine the level of scrutiny.” Id. (citation
 6
     omitted). Here, Plaintiff alleges he was discriminated on the basis of his race and national origin,
 7
     Compl. ¶ 74, which is subject to strict scrutiny. Freeman, 68 F.3d at 1187. He also contends he
 8
     was discriminated on the basis of his status as a temporary resident alien, Compl. ¶ 72, which is
 9
     subject to rational-basis scrutiny. See Taniguchi v. Schultz, 303 F.3d 950, 957 (9th Cir. 2002);
10
     see also LULAC v. Bredesen, 500 F.3d 523, 533 (6th Cir. 2007) (“This case presents no
11
     compelling reason why the special protection afforded by suspect-class recognition should be
12
     extended to lawful temporary resident aliens. Because the instant classification does not result in
13
     discriminatory harm to members of a suspect class, it is subject only to rational basis scrutiny.”);
14
     LeClerc v. Webb, 419 F.3d 405, 420 (5th Cir. 2005) (“[R]ational basis review must be the
15
     appropriate standard for evaluating state law classifications affecting nonimmigrant aliens.”).
16
               Once the level of scrutiny is determined, “it is necessary to identify a similarly situated
17
     class against which the plaintiff’s class can be compared.” Freeman, 68 F.3d at 1187 (internal
18

19   10
        Count Two also purports to allege another evidence fabrication claim, but never explains how
20   this claim differs from Count One’s evidence fabrication claim. This Court should thus dismiss
     this part of Count Two as duplicative. See Cuc Dang v. Sutter’s Place, Inc., No. 10-2181, 2010
21   U.S. Dist. LEXIS 124875, *16-17 (N.D. Cal. Nov. 24, 2010); Golden v. West Corp., No. 11-182,
     2012 U.S. Dist. LEXIS 15262, *9 (E.D. Wash. Feb. 8, 2012) (both dismissing duplicative claims
22
     based on the same allegations). Count Two also purports to bring its claims under the Fourteenth
23   Amendment, but the required State action is lacking and that is another basis for dismissal. See
     District of Columbia v. Carter, 409 U.S. 418, 423 (1973); United States v. Navarro, 800 F.3d
24   1104, 1112 n.6 (9th Cir. 2015). Finally, Count Two purports to challenge the failure to turn over
     exculpatory evidence. Compl. ¶ 75. But while the complaint does contain vague references to so-
25   called “exculpatory” evidence, id. ¶ 54-56, it never alleges what the evidence was, who knew of
     it and when, or how it was exculpatory. This plainly does not suffice. In any event, the alleged
26
     withholding of exculpatory evidence does not overcome the presumption of probable cause
27   because there is no duty to present such evidence to the grand jury. United States v. Bingham,
     653 F.3d 983, 999 (9th Cir. 2011); United States v. Navarro, 608 F.3d 529, 537 (9th Cir. 2010);
28   Friedman, 2019 U.S. Dist. LEXIS 2476, at *11.


                                                        19
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 20 of 24



 1   quotations and citation omitted); see also Armstrong, 517 U.S. at 469, 470 (selective prosecution
 2   claim requires “credible showing” that “similarly situated defendants of other races could have
 3   been prosecuted, but were not”); United States v. Sutcliffe, 505 F.3d 944, 954 (9th Cir. 2007)
 4   (selective prosecution claim requires showing that “other similarly situated individuals have not
 5   been prosecuted”); Lacey v. Maricopa Cty., 693 F.3d 896, 920 (9th Cir. 2012) (en banc)
 6   (selective enforcement claim requires showing that similarly situated individuals were treated
 7   differently). This standard is “particularly demanding.” Reno v. Am.-Arab Anti-Discrimination
 8   Comm., 525 U.S. 471, 489 (1999). The plaintiff must allege some anecdotal or statistical
 9   evidence showing the disparate treatment. Lacey, 693 F.3d at 920.
10          Here, Plaintiff’s equal protection claim fails because he does not allege that similarly
11   situated individuals were treated differently. Nor could he, given that he acknowledged in the
12   criminal case that the investigation targeted 20 individuals, including U.S. citizens, and charged
13   three additional individuals. See Reply to Government’s Response to Motion to Dismiss, United
14   States v. Bouari, No. 16-cr-32 (D. Nev.) (ECF 106, at 9:18-19) (“This is borne out by the fact
15   that out of the more than 20 people who the agents targeted, only 4 were ultimately indicted.”).
16   Plaintiff does not allege that these other individuals were also of Chilean and Lebanese descent,
17   or that they were also temporary resident aliens. And having made no attempt to allege that
18   individuals of a different race, ethnicity, or alienage status were suspected of money laundering,
19   but not investigated (or were investigated, but not prosecuted), Plaintiff’s selective enforcement
20   and prosecution claim must fail. Moreover, that individuals of different classifications were in
21   fact investigated and indicted forecloses any equal protection claim altogether.
22          In addition to failing to include any comparative allegations, Plaintiff has not plausibly
23   alleged that his prosecution was selectively motivated, in any event. Indeed, the allegation that
24   his prosecution violated the equal protection clause is a legal conclusion that is not entitled to an
25   assumption of truth. See Compl. ¶ 73; see also Iqbal, 556 U.S. at 678. The bare allegation that
26   his prosecution was based on race, ethnicity, and alienage status is conclusory and should also
27   not be credited. See Compl. ¶ 74; see also Sanders, 504 F.3d at 910. Instead, Plaintiff must allege
28   supporting factual averments sufficient to plausibly conclude that his prosecution was based on


                                                      20
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 21 of 24



 1   some impermissible classification. See Iqbal, 556 U.S. at 678. Here, Plaintiff rests his entire
 2   claim on a single alleged statement that the investigation sought to “kick his ass back to where he
 3   came from.” Compl. ¶ 56. Plaintiff never attributes that statement to any single defendant. That
 4   is because none of them said it. Plaintiff acknowledged in the criminal case that this statement
 5   was in fact made by the confidential human source. See Motion to Dismiss Indictment, United
 6   States v. Bouari, No. 16-cr-32 (D. Nev.) (ECF 89, at 2) (“Confidential Human Source: . . . his
 7   brother is here on a visa. We can kick his ass back to where he came from.”). Courts have
 8   recognized that a single alleged “slur” by law enforcement in the course of an arrest is
 9   insufficient to state an equal protection claim for selective prosecution. See, e.g., Orellana v. Cty.
10   of Los Angeles, No. 12-1944, 2013 U.S. Dist. LEXIS 198186, *44-45 (C.D. Cal. Apr. 29, 2013)
11   (citing Oliver v. Cuttler, 968 F. Supp. 83, 88 (E.D.N.Y. 1997)). If that is the case, a single off-
12   the-cuff statement by an informant is certainly no basis to state an equal protection claim against
13   law enforcement, particularly where the statement makes no reference to Plaintiff’s race or
14   ethnicity. Indeed, this investigation had gone on for two years with more than $500,000
15   laundered. More than 20 people were targeted and four indicted. An off-the-cuff statement by an
16   informant in no way plausibly alleges that this two-year investigation was brought solely because
17   Plaintiff was of Lebanese and Chilean descent or because he was a temporary resident alien.11
18          Having failed to allege an equal protection violation, let alone a clearly established one,
19   Defendants Ro, Lao, and Iatarola are entitled to qualified immunity on Count Two.
20

21

22   11
        Because temporary alien status classifications are subject to rational-basis review, they are
23   deemed valid unless “wholly irrational.” Taniguchi, 303 F.3d at 957 (citation omitted). “If there
     is a facially legitimate and bona fide reason for enacting a discriminatory rule, the [classification]
24   must be upheld.” Id. (internal quotation and citation omitted). “Furthermore, it is irrelevant
     whether or not the justification proffered . . . was in fact the reason that led to the legislative
25   classification in the first instance.” Id. (citation omitted). Here, while the individual defendants
     adamantly deny that they initiated an investigation and prosecution based solely on Plaintiff’s
26
     status as a temporary resident alien, they are unaware of any case law clearly establishing that
27   marshaling resources to investigate and prosecute temporary resident aliens over U.S. citizens or
     permanent resident aliens violates the equal protection clause. Absent any case law even
28   remotely on point, they are entitled to qualified immunity on this part of the equal protection
     claim. See S.B. v. Cty. of San Diego, 864 F.3d 1010, 1015-16 (9th Cir. 2017).

                                                      21
          Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 22 of 24



 1        4.    This Court should dismiss Count Three for failing to allege a clearly established
                constitutional violation.
 2
               Count Three alleges that Defendants Ro, Lao, and Iatarola searched his person and
 3
     belongings without probable cause in violation of the Fourth Amendment. The complaint
 4
     contains one allegation directed at this claim, stating that “Defendants caused the search and/or
 5
     seizure without probable cause of the personal belongings, including the computers, other
 6
     electronic devices, and private papers, of [Plaintiff].” Compl. ¶ 64. But the complaint never
 7
     explains who searched what and when, sufficient for Defendants to respond to this allegation.
 8
     Assuming Plaintiff has personal knowledge of the alleged search – as he must, otherwise the
 9
     allegation is based on pure speculation – he should be able to provide some factual content in
10
     support. Having failed to do so, the claim must be dismissed. See Bell Atlantic Corp. v. Twombly,
11
     550 U.S. 544, 555, 555 (2007) (Federal Rule of Civil Procedure 8(a)(2) requires “a short and
12
     plain statement of the claim . . . to give the defendant fair notice of what the claim is and the
13
     grounds upon which it rests.”) (citation omitted); see also Starr, 652 F.3d at 1216.
14
               Assuming that Plaintiff is challenging the search and seizure of his person and belongings
15
     incident to his arrest at the airport, the Ninth Circuit has “held that personal items seized and
16
     examined by police during searches incident to a lawful arrest are not protected from further
17
     warrantless searches by police.” Hell’s Angels Motorcycle Corp. v. McKinley, 360 F.3d 930,
18
     933-34 (9th Cir. 2004) (collecting cases). Thus, as long as this Court concludes that the initial
19
     detention of Plaintiff was lawful, the subsequent search of his person and belongings incident to
20
     his arrest does not state an independent constitutional violation, and certainly not a clearly
21
     established one. This Court should accordingly dismiss Count Three.
22
     V.        CONCLUSION
23
               Based on the foregoing, this Court should grant the motion to dismiss and dismiss the
24
     complaint in its entirety against Defendants Ro, Lao, and Iatarola.
25
               Respectfully submitted this 2nd day of October 2020.
26
                                                            JEFFREY BOSSERT CLARK
27                                                          Acting Assistant Attorney General
                                                            Civil Division
28


                                                       22
     Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 23 of 24



 1                                        C. SALVATORE D’ALESSIO, JR.
                                          Acting Director
 2                                        Torts Branch, Civil Division
 3                                        ANDREA W. MCCARTHY
                                          Senior Trial Counsel
 4                                        Torts Branch, Civil Division
 5                                        s/ Siegmund F. Fuchs
                                          SIEGMUND F. FUCHS
 6                                        Senior Trial Attorney
                                          Torts Branch, Civil Division
 7
                                          Attorneys for Defendants
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                     23
         Case 2:18-cv-00219-JCM-BNW Document 13 Filed 10/02/20 Page 24 of 24



 1                                      PROOF OF SERVICE
 2         I, Siegmund F. Fuchs, certify that the following individual was served with a copy of the
 3   MOTION TO DISMISS on the date and by the identified method of service below:
 4         ELECTRONIC CASE FILING:
           Benjamin C. Durham, Esq.
 5         601 South 10th Street, Suite 101
 6         Las Vegas, Nevada 89101
           702-631-6111
 7         bdurham@vegasdefense.com

 8         Dated this 2nd day of October 2020.
 9

10                                                             /s/ Siegmund F. Fuchs
                                                               SIEGMUND F. FUCHS
11                                                             Senior Trial Attorney

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   24
